Title: From George Washington to the Board of War, 23 February 1777
From: Washington, George
To: Board of War

 

Gentn
Head Qrs Morristown Feby 23 1777

I have been honoured with your Letter of the 6th Instt, and beg leave to assure you, that I shall not only be always ready to rectify any Error which I may commit through hurry or Otherwise, but be happy to have them pointed out. I have not the proceedings of Congress at this time, which would apply to the subject matter of your Letter, and therefore, cannot pronounce upon it with certainty and precision. However if my memory serves and I am not much deceived, the distinction in bounty which you mention, does not now exist. By the first Resolves of Congress for levying the New Army, It was to be raised during the War under a landed bounty. Sometime after, this was altered, and the alternative of enlisting for the War or three years allowed—those who engaged for the latter, were not to have that Bounty. Thus the matter stood till , when it experienced another change, and the inlistments were to be for three Years under all former bounties.
I am persuaded by recurring to the several proceedings, it will be found, that the matter stands as recited above. In this interpretation I am not singular, there are Other Gentlemen & some that never saw my recruiting instructions, who have formed the same. However, as it is of consequence to have the point ascertained, you will be pleased to review the several resolves respecting it. I have the Honor to be with great respect Gentn Yr Most Obedt St

Go: Washington

